Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 4, 2019

                                     No. 04-19-00768-CV

                           IN THE INTEREST OF J.H.D., a Child

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-14326
                        Honorable David A. Canales, Judge Presiding

                                           ORDER

        In accordance with the court’s opinion of this date, this appeal is DISMISSED for lack of
jurisdiction.

       It is so ORDERED on December 4, 2019.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.

                                                _____________________________
                                                Michael A. Cruz, Clerk of Court